Citation Nr: 0936369	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-09 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2006, for an additional dependency allowance for a spouse and 
child.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to 
February 1983, from November 1990 to September 1991, and from 
June 2002 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, that assigned an 
effective date of September 27, 2006 for an additional 
dependency allowance for a spouse and child. 
  

FINDINGS OF FACT

1.  In a September 2003 letter, the RO advised the veteran of 
a grant of a combined 40 percent disability rating, and 
informed him that if he had dependents and wished to receive 
additional compensation for them, he needed to complete a VA 
Form 21-686c Declaration of Status of Dependents, and return 
the completed form within one year.

2.  The veteran submitted a completed VA Form 21-686c in 
September 2006; VA had not received a VA Form 21-686c from 
the veteran at any time prior to September 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to September 27, 
2006, for an additional dependency allowance for a spouse and 
child, have not been met. 38 U.S.C.A. §§ 1115, 5110(f) (West 
2002); 38 C.F.R. §§ 3.4, 3.31, 3.109, 3.158, 3.204, 3.205,  
3.401 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the veteran's claim in letters sent between September 2001 
and May 2009.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  These 
letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for service-connected disability, pursuant to the recent 
holding in the Dingess decision.

VA made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and not of record.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied the duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f). Veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).

With awards of compensation to a veteran, additional 
compensation for dependents shall be effective from the 
latest of the following dates: 

(1) date of claim, meaning, in order of applicability:
(i) date of veteran's marriage, or birth of his 
child, if the evidence of the event is received 
within one year of the event, otherwise
(ii) date notice is received of the dependent's 
existence, if evidence is received within one year 
of the VA request;
(2) date the dependency arises; 
(3) effective date of the qualifying disability rating 
provided evidence of dependency is received within a 
year of notification of such rating action; or 
(4) date of commencement of the veteran's award. 

38 C.F.R. § 3.401(b). 

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109(a)(2).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement, is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158.

The veteran contends that he is entitled to an effective date 
earlier than September 27, 2006, for an additional dependency 
allowance for his spouse and child as dependents.  The 
Veteran filed his initial application for disability 
compensation benefits on July 17, 2001.  At the time the 
Veteran filed that application for compensation, VA Form 21-
526, in which he provided information showing the existence 
of a spouse and one child.  

In response to that claim, in a July 2003 rating decision the 
RO granted service connection for three disabilities for 
which the RO granted a combined disability rating of 20 
percent.  The RO assigned an effective date of July 17, 2001 
(date of claim) for service connection and compensation for 
each of the three disabilities.  Because the RO did not 
assigned a combined disability rating of 30 percent or more 
for the service-connected conditions, the Veteran was not 
entitled to additional compensation for a spouse and child at 
that time.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).
 
Later in a September 2003 rating decision the RO granted 
service connection for irritable bowel syndrome, and assigned 
that disability an evaluation of 30 percent.  The RO assigned 
that disability an effective date of March 1, 2002 for 
service connection and compensation.  The rating decision 
resulted in a combined disability rating of 40 percent 
effective from March 1, 2002.  Thus, as of the September 2003 
rating decision, the combined disability rating met the 
criteria of 30 percent or more for service-connected 
conditions necessary for entitlement to additional 
compensation for a spouse and child.  Id.

In a September 24, 2003 letter notifying the Veteran of the 
September 2003 rating decision, the RO also notified the 
Veteran that information about his dependents was not 
complete.  He was notified that before VA could pay 
additional benefits for his dependents, he needed to provide 
information about his dependents.  

The letter notified the Veteran that he must complete a VA 
Form 21-686c, Declaration of Status of Dependents, and fill 
out every blank on the form that applied to him.  The letter 
notified the Veteran that VA may be able to pay the Veteran 
from the date VA received the information requested if the 
information was received within one year from the date of the 
letter.  The enclosed VA Form 21-686c contained further 
information and directions for reporting the current status 
of his dependents.

After the RO's September 24, 2003 letter notifying the 
Veteran of the September 2003 rating decision and the 
requirements to provide information on the status of 
dependents by completing VA Form 21-686c, the Veteran 
submitted a Form 21-686c on September 27, 2006.  The Veteran 
did not submit a VA Form 21-686c or such dependent status 
information as would be contained therein prior to the 
September 27, 2006 submission, more than three years after 
the September 24, 2003 notice letter.

The March 2007 RO administrative decision reflects that the 
RO assigned an effective date of September 27, 2006 for 
additional dependency allowance for a spouse and child, on 
the basis that the VA Form 21-686c, constituting a dependency 
claim, was received on that date.  

The Board has considered the claim in light of the record and 
the governing legal authority.  In sum, as the result of a 
September 2003 rating decision, the requisite criteria-
required to be entitled to additional compensation for a 
spouse and child-of a combined disability rating of 30 
percent or more for service-connected conditions were first 
met.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

At that time, however, the RO notified the Veteran in the 
September 24, 2003 letter that he must provide information 
about the status of his dependents within one year in order 
to have benefits effective from the date of the notice 
letter.  

The Veteran did not provide that information within one year.  
Instead, he submitted that information in a VA Form 21-686c, 
which was received on September 27, 2006, more than three 
years later.  Because the dependency information sought by 
the RO to support the Veteran's claim was not submitted 
within a year of the RO's September 24, 2003 notification 
letter, that claim is considered abandoned and closed and 
compensation may not be paid by reason of the application 
decided in the September 2003 rating decision.  See 38 C.F.R. 
§§ 3.109(a)(2), 3.158.  

Entitlement was later established following the Veteran's 
submission of a VA Form 21-686c received on September 27, 
2006.  That submission, submitted well over a year after the 
September 2003 notice letter, contained the information 
necessary to establish entitlement and it constituted a new 
claim.  The effective date for such situation shall be no 
earlier than the date of filing of the new claim, September 
27, 2006.  See 38 C.F.R. § 3.158.
  
In order for the Veteran to be entitlement to an effective 
date prior to September 27, 2006 for the addition of the 
veteran's spouse and son as dependents, the RO would have had 
to have received the additionally required information about 
the status of the Veteran's dependents within one year of the 
September 24, 2003 letter.  The veteran's failure to respond 
to the RO's letter meant the RO did not have all the required 
information regarding his dependents until September 27, 
2006.  The veteran could not receive additional benefits 
until this was submitted.  

In his substantive appeal the veteran alleged that he had 
sent the required form within a year of the September 24, 
2003 notification letter, and that the representative failed 
to submit this to VA.  The Veteran has offered no supporting 
evidence of this assertion other than stating that the VA 
Form 21-686c that was received in September 2006 was dated 
November 4, 2003.  This fails as probative evidence, and 
there is no other evidence that the Veteran's representative 
failed in its duty on this matter.

To the extent that the veteran may suggest that VA lost or 
misplaced the form he reportedly submitted, he has offered no 
supporting evidence.  Further, there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties." 
United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted only by "clear 
evidence to the contrary." Schoolman v. West, 12 Vet. App. 
307, 310 (1999).

There is no VA Form 21-686c contained in the claims file 
prior to the one submitted on September 27, 2006.  Without 
evidence to the contrary, and, with the presumption of 
regularity of the official acts of public officers, the Board 
must conclude that any mail sent to the RO would have been 
received and associated with the claims file.  See Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1998).  To some extent, the 
Board must also conclude that the Veteran's representative 
performed its regular duties as part of its role in assisting 
the Veteran.  The Board finds the veteran's assertion that he 
sent the required information, in a VA Form 21-686c, within 
the one year period following the RO's September 24, 2003 
notification letter is not sufficient to rebut the 
presumption of regularity in the administrative process.

Thus, the Board determines that a completed VA Form 21-686c, 
was not submitted by the veteran prior to the completed VA 
Form 21-686c that was submitted September 27, 2006.

The law is clear that to establish entitlement to additional 
benefits for a dependent spouse and child, the veteran was 
required to provide information requested regarding the 
status of his dependents.  The RO was not obligated to begin 
paying additional benefits for a dependent spouse and child 
until current dependent status information was received.  
That information is necessary to establish the amount if any 
the Veteran would be entitled to for dependents based on 
current information of the type and number of dependents he 
has at the time entitlement is otherwise warranted.  

Here, the veteran failed to provide current information 
requested after VA compensation benefits were awarded to him, 
as required by law, for additional benefits for a dependent 
spouse and child.  More than a year had elapsed from the date 
of the notification letter in which the veteran was requested 
to provide the information, and the date the information was 
received, September 27, 2006.  This date is the first date 
that the evidence of record showed that the Veteran was 
entitled to the benefit, and this is the proper effective 
date of the additional benefit.  As such, the requirements 
for an effective date prior to September 27, 2006 have not 
been met.



ORDER

Entitlement to an effective date earlier than September 27, 
2006 for additional dependency allowance for a spouse and 
child, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


